DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS of 04/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 sets out that the particles comprises “99% or more” bioactive. This is indefinite in that it seems to imply that the amount can be over 100%. Correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-10  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/143787 ( Equivalent to US Patent No. 11, 129, 796) (Lemonex, Inc) .
	Lemonex Inc discloses a porous silica particles with a diameter of 5 um to 100 um (claims 1 and 11). The particle has a t as shown in Equation 1 (claim 1), and a t ½ as shown in Equation 2 in claim 22. The pore diameter is set out in claim 9 as 7 um to 30 um. Cell modulating factors are listed under “Bioactive substances”. In the US equivalent , these are listed from col. 5, line45 to col. 14. Line7. Among others retinoic acid and TGF are listed. Substituents are hydrophobic or hydrophilic as set out in claim 16, and are listed at col. 16, lines 33 to Col. 17, line 53 of the US Patent. Alkoxysilane is found at col. 17, line 47. More functional groups are listed at col. 23, line 20 to col. 24, line 12. These include PEG and sulfhydryl groups. Bet values are set out at claims 12 and 13, and col. 1, lines 1-23 in the US equivalent. The claims are anticipated by Lemonex Inc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemonex Inc in view of Zhou et al.
Lemonex Inc discloses a porous silica particles with a diameter of 5 um to 100 um (claims 1 and 11). The particle has a t as shown in Equation 1 (claim 1), and a t ½ as shown in Equation 2 in claim 22. The pore diameter is set out in claim 9 as 7 um to 30 um. Cell modulating factors are listed under “Bioactive substances”. In the US equivalent , these are listed from col. 5, line45 to col. 14. Line7. Among others retinoic acid and TGF are listed. Substituents are hydrophobic or hydrophilic as set out in claim 16, and are listed at col. 16, lines 33 to Col. 17, line 53 of the US Patent. Alkoxysilane is found at col. 17, line 47. More functional groups are listed at col. 23, line 20 to col. 24, line 12. These include PEG and sulfhydryl groups. Bet values are set out at claims 12 and 13, and col. 1, lines 1-23 in the US equivalent. Lemonex Inc however fails to include delivery of cells or genes.

In a documents describing the capabilities of mesoporous silica delivery particles, Zhou et al describe both delivery of cells , and genetic material. At Table 1, various cells including pancreatic cells are shown for delivery in such particles. Later in the paper, Zhou et al describe the incorporation of genes at section 4.0 Delivery of genes. Although this is a generic teaching, none of the genes listed in claim 3 would by excluded from the generic teaching of including genetic material into mesoporous silica particles. As such, it would have been well within the skill of the ordinary practitioner to claim a mesoporous silica particle as taught by Lemonex Inc, and further to include both cells and genetic material in mesoporous silica particles as taught by Zhou et al. The instant claims would therefore have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Lemonex Inc in view of Zhou et al.


Conclusion
No claims are allowed.

				Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz